Britt, J.
We have treated the papers filed by plaintiff’s counsel as a petition for certiorari, and have allowed the petition to the end that we might consider all judgments and orders entered by the trial court in this action. Because of the facts revealed by the record, we hold that the trial court erred in entering its 10 September 1969 judgment and its 31 October 1969 orders; the judgment and orders are vacated and this cause is remanded for further proceedings as though the judgment and orders had not been entered and the hearings preceding their entry had not been held.
Judgment and orders vacated and cause remanded.
Brock and. Hedrick, JJ., concur.